DETAILED ACTION
This office action is in response to application with case number 17/205,593 (filed on 03/18/2021), in which claims 1-16 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
03/18/2021.
	
	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/06/2021 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Drawings
Figure 1A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Specification page 2 line 1).  See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 102’ (in Figure 2). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“corroboration unit is configured to ...” in claims 10-16.
“state machine configured to ...” in claims 10-16.
“V2X communication unit configured to …” in claims 10-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	






























	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 3-4, 6-8 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US-2013/0218415-A1 to Stahlin et al. (hereinafter “Stahlin”) in view of PG Pub. No. US-2021/0345074-A1 to Barrett (hereinafter “Barrett”)

As per claim 1, Stahlin teaches a method, comprising: in a self-vehicle using vehicle-to-everything (V2X) communication, 
receiving a V2X message that includes an alert on an accident risk posed by a road-user detected by V2X (Stahlin, in at least Fig. 1 (101), Fig. 2 [both Fig(s). reproduced below for convenience] & ¶¶45-50, discloses the vehicle 203, which has the inventive system for reducing reaction time, receives information about the beginning deceleration process of the preceding vehicle 204 via the vehicle-to-X communication means, and a risk of collision arises for the vehicle 203. Stahlin further discloses a further exemplary embodiment is also shown in FIG. 2, wherein the vehicle 205 is driving behind vehicle 206 and the driver of vehicle 206 suddenly brakes unexpectedly since he perceives an obstacle, not shown in FIG. 2, in front of him on the roadway. Even before the desired deceleration occurs, the vehicle 206 sends an emergency braking warning via the vehicle-[AltContent: arrow]to-X communication means present in the vehicle);
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    745
    1006
    media_image1.png
    Greyscale

Stahlin’s Fig. 1

applying light braking (Stahlin, in at least Fig. 1 (104), Fig. 2 & ¶¶45-50, discloses a first intervention, which is started immediately, to perform a braking process with a deceleration of 0.3 or 0.5 g [implies light braking]. Whilst the first intervention is taking place in vehicle(s) (203 or 205) is slightly decelerating [i.e., light braking]);
corroborating or not corroborating the accident risk using a self-vehicle sensor (Stahlin, in at least Fig. 1 (106-108), Fig. 2 & ¶¶45-50, discloses the validation of the environmental situation which exhibits the risk of collision is performed by the radar (or laser) sensor also present in vehicle 203 (and/or 205). Since the radar sensor can only detect a current actual distance, a certain period of time is needed for reliably detecting a change in distance and validating or rejecting the environmental situation [i.e., corroborating or not corroborating the accident risk]); and, 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    770
    555
    media_image2.png
    Greyscale

Stahlin’s Fig. 2

if the accident risk is corroborated, applying harder braking than the light braking to prevent an accident related to the accident risk (Stahlin, in at least Fig. 1 (111), Fig. 2 & ¶¶45-50, discloses the message received via the vehicle-to-X communication means is confirmed by the radar sensor and the vehicle safety control device carries out a second intervention in the vehicle control, which is distinctly stronger than the first intervention [i.e., harder braking] and is adapted to the respective environmental requirements), or, 
if the accident risk is not corroborated, stopping the light braking (Stahlin, in at least Fig. 1 (113), Fig. 2 & ¶¶45-50, discloses the vehicle safety control device classifies the risk of collision as not validated, then, the first intervention is therefore retracted and a second intervention is not performed).

    PNG
    media_image3.png
    590
    654
    media_image3.png
    Greyscale

Barrett’s Fig. 5

While Stahlin clearly provides V2X communication, it does not explicitly disclose to provide(s) automotive safety integrity level (ASIL) decomposition of the V2X communication.
Barrett teaches, in at least Fig. 5 & ¶¶121-128 that is was old and well known at the time of filing in the art of V2X communication systems, whereby the method provides automotive safety integrity level (ASIL) decomposition of the V2X communication (Barrett, in at least Fig. 5 & ¶¶121-128, discloses that once a V2X message is received, the process proceeds to block 520, in which a check is made to determine whether the ASIL (fusaAssuranceLevel) of the V2X transmitter is greater than, or equal to, the receiving entity’s demanded ASIL level [i.e., ASIL decomposition of the V2X communication]. Conversely, if the check at block 520 determines that the ASIL of the V2X transmitter is less than the receiving entity's demanded ASIL level, mitigating action may need to be taken, as shown at block 540).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stahlin in view of Barrett, as both inventions are directed to the same field of endeavor - V2X communication systems and the combination would provide for determining the receiving entity’s demanded ASIL level, trusting in the V2X message contents and checking if brakes to be applied more softly or hard for improving efficiency of road transport (see at least Barrett’s Fig. 5, ¶29 & ¶¶121-128).

As per claim 3, Stahlin as modified by Barrett teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Stahlin further teaches wherein the accident risk is not corroborated if, after waiting for a predetermined time period or for a pre-determined distance between the self-vehicle and the road-user, the accident risk is not detected by a self-vehicle sensor (Stahlin, in at least Fig. 1, Fig. 2 & ¶¶45-50, discloses the validation of the environmental situation which exhibits the risk of collision is performed by the radar sensor also present in vehicle 203. Since the radar sensor can only detect a current actual distance, a certain period of time is needed for reliably detecting a change in distance and validating or rejecting the environmental situation. After 400 ms [i.e., predetermined time period], the message received via the vehicle-to-X communication means can be confirmed by the radar sensor. Stahlin further discloses a first intervention in the vehicle braking means is performed. In consequence of the first intervention, vehicle 205 decelerates with a deceleration of 0.5 g. Whilst the first intervention is taking place and vehicle 205 is slightly decelerating, a validation of the environmental situation is performed via the laser sensor. The laser sensor needs 300 ms [i.e., predetermined time period] for checking whether a vehicle having the GPS coordinates of vehicle 207 is located on the roadway. Because the laser sensor cannot detect a corresponding object, the vehicle safety control device classifies the risk of collision as not validated. The first intervention is therefore retracted and a second intervention is not performed).

As per claim 4, Stahlin as modified by Barrett teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Stahlin further teaches wherein the accident risk includes a rear-end accident risk or a side accident risk (Stahlin, in at least Fig. 1, Fig. 2 & ¶¶45-50, discloses the system comprises, apart from vehicle-to-X communication means, a laser sensor for measuring the distance from the preceding vehicle 206 [implies distance is calculated based on the rear-end]. Stahlin also discloses vehicle 205 also has a laser sensor for measuring the distance from the preceding vehicle 206 [implies distance is calculated based on the rear-end]).

As per claim 6, Stahlin as modified by Barrett teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated.
While Stahlin clearly provides V2X communication, it does not explicitly disclose wherein the ASIL decomposition includes an ASIL decomposition of a V2X element to grade B.
Barrett teaches, in at least Fig. 5,  Tables 7 and 10-11, ¶¶114-115 & ¶¶121-128 that is was old and well known at the time of filing in the art of V2X communication systems, wherein the ASIL decomposition includes an ASIL decomposition of a V2X element to grade B (Barrett, in at least Table 7, ¶¶89-101 & ¶¶114-115, discloses SubjectFusaAssurance takes one of four values corresponding to the Automotive Safety Integrity Level (ASIL) A, B, C or D, as for example defined in the International standards organization (ISO) 26262. Barrett further discloses five FuSa levels (QM, ASIL A, ASIL B, ASIL C, ASIL D) then Barrett discloses the requiring of at least ASIL B. Barrett, in at least Fig. 5, Tables 10-11& ¶¶121-128, also discloses that once a V2X message is received, the process proceeds to block 520 in which a check is made to determine whether the ASIL (fusaAssuranceLevel) of the V2X transmitter [i.e., ASIL decomposition of the V2X communication] is greater than, or equal to, the receiving entity’s demanded ASIL level. Conversely, if the check at block 520 determines that the ASIL of the V2X transmitter is less than the receiving entity's demanded ASIL level, mitigating action may need to be taken, as shown at block 540).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stahlin in view of Barrett, as both inventions are directed to the same field of endeavor - V2X communication systems and the combination would provide for determining the receiving entity’s demanded ASIL level, trusting in the V2X message contents and checking if brakes to be applied more softly or hard for improving efficiency of road transport (see at least Barrett’s Fig. 5, ¶29 & ¶¶121-128).

As per claim 7, Stahlin as modified by Barrett teaches the method of claim 3, accordingly, the rejection of claim 3 above is incorporated. 
Stahlin further teaches wherein the pre-determined time period or the pre-determined distance is calculated based on the accident risk, on a field-of-view and on a detection distance of self-vehicle sensors (Stahlin, in at least ¶¶25-26, discloses the range of perception of the environment detection means that detect the environmental situation on the basis of radar and/or camera and/or lidar and/or laser. Such sensors are used already in a great number of vehicles and are suitable not only for the basic detection and recognition of an object [implies accident risk] but also provide for reliable range finding [implies a field-of-view and on a detection distance]. Stahlin, in at least Fig. 1, Fig. 2 & ¶¶45-50, further discloses the validation of the environmental situation which exhibits the risk of collision is performed [i.e., accident risk] by the radar sensor also present in vehicle 203. Since the radar sensor can only detect a current actual distance, a certain period of time is needed for reliably detecting a change in distance and validating or rejecting the environmental situation. After 400 ms [i.e., predetermined time period], the message received via the vehicle-to-X communication means can be confirmed by the radar sensor. Stahlin also discloses the system comprises, apart from vehicle-to-X communication means, a laser sensor for measuring the distance from the preceding vehicle 206 [i.e., detection distance], which needs 300 ms [i.e., predetermined time period] for checking whether a vehicle having the GPS coordinates of vehicle 207 is located on the roadway [i.e., accident risk]).

As per claim 8, Stahlin as modified by Barrett teaches the method of claim 3, accordingly, the rejection of claim 3 above is incorporated. 
Stahlin further teaches wherein the pre-determined time period or the pre-determined distance is calculated based on the rear-end or side accident risk, on a field-of-view and on a detection distance of self-vehicle sensors (Stahlin, in at least Fig. 1, Fig. 2 & ¶¶45-50, discloses the system comprises, apart from vehicle-to-X communication means, a laser sensor for measuring the distance from the preceding vehicle 206 [implies distance is calculated based on the rear-end]. Stahlin also discloses vehicle 205 also has a laser sensor for measuring the distance from the preceding vehicle 206 [implies distance is calculated based on the rear-end]).







Claim 2 is rejected under 35 USC §103 as being unpatentable over Stahlin (PG Pub. No. US-2013/0218415-A1) in view of Barrett (PG Pub. No. US-2021/0345074-A1) further in view of European Commission Publication Ref. Ares(2019)1602028 (hereinafter “Ensemble”)

The rejections below are based on Ensemble’s reference a copy of which is attached to this Office Action as also indicated in the 892 form. 

As per claim 2, Stahlin as modified by Barrett teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
While the combination of Stahlin and Barrett clearly discloses applying light braking by performing a braking process with a slightly deceleration of 0.3 or 0.5 g [i.e., light braking], it does not explicitly recite wherein the applying light braking includes applying braking up to 3.5 m/sec2.
Ensemble teaches, in at least page 17 that is was old and well known at the time of filing in the art of braking systems, wherein the applying light braking includes applying braking up to 3.5 m/sec2 (Ensemble, in at least page 17, discloses light braking as being deceleration less than or equal to 3.5 m/s²).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stahlin and Barrett further in view of Ensemble, as all inventions are directed to the same field of endeavor – vehicle braking systems and the combination would provide for determining the required deceleration to avoid collision (see at least Ensemble’s Page 17).






Claims 5, 9-16 are rejected under 35 USC §103 as being unpatentable over Stahlin (PG Pub. No. US-2013/0218415-A1) in view of Barrett (PG Pub. No. US-2021/0345074-A1) further in view of PG Pub. No. US--2019/0256088-A1 to Sharma et al. (hereinafter “Sharma”)

As per claim 5, Stahlin as modified by Barrett teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
While the combination of Stahlin and Barrett implicitly requires using a state machine for implementing disclosed flowcharts in a hardware implementation that would execute the flowchart logic functions of Stahlin disclosed method, it does not explicitly recite wherein the method is performed using a state machine.
Sharma teaches, in at least ¶46 that is was old and well known at the time of filing in the art of braking systems, wherein the method is performed using a state machine (Sharma, in at least ¶46, discloses flowcharts representative of example hardware logic, and hardware implemented state machines for implementing the collision avoidance analyzer).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stahlin and Barrett further in view of Sharma, as all inventions are directed to the same field of endeavor – vehicle collision avoidance systems and the combination would provide for performing the corresponding operation without executing software or firmware (see at least Sharma’s ¶46).

As per claim 9, Stahlin as modified by Barrett and Sharma teaches the method of claim 5, accordingly, the rejection of claim 5 above is incorporated.
While Stahlin clearly teaches perform validation of the environmental situation which exhibits the risk of collision and validating or rejecting the environmental situation, it does not explicitly disclose including performing a plausibility check on the received V2X message prior to applying the light braking, and, if the plausibility check fails, ignoring the accident risk.
Barrett teaches, in at least Fig. 5, ¶49 & ¶¶121-128 that is was old and well known at the time of filing in the art of V2X communication security systems, further including performing a plausibility check on the received V2X message prior to applying the light braking, and, if the plausibility check fails, ignoring the accident risk (Barrett, in at least Fig. 5, ¶49 & ¶¶121-128, discloses the Intelligent Transport Systems Security (ITS-S) Receiving or Relaying Entity 212 performs plausibility checks and validity checks, wherein the ITS-S Receiving or Relaying Entity 212 checks if the sending entity's identity is on the Certificate Revocation List (CRL) then the message is discarded [implies ignoring the accident risk]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stahlin  and Sharma further in view of Barrett, as all inventions are directed to the same field of endeavor - V2X communication systems and the combination would provide for trusting in the V2X message contents and checking if brakes to be applied more softly or hard for improving efficiency of road transport (see at least Barrett’s Fig. 5, ¶29 & ¶¶121-128).

Regarding claims 10-16, the claims are directed towards an advanced driver assistance system (ADAS) that recites similar limitations performed by the method(s) of claims 1-9. The cited portions of Stahlin, Barrett, Ensemble and Sharma used in the rejections of claims 1-9 teach the operation of the ADAS system of claims 10-16. Therefore, claims 10-16 are rejected under the same rationales used in the rejections of claims 1-9 as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Israelsson et al. (PG Pub. No. US 2017/0096105 A1) discloses a method comprise receiving information from a vehicle-to-vehicle communication unit relating to a deceleration of a vehicle-in-front, and detecting a decrease in distance to a closest vehicle-in-front by a vehicle sensor system in the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/Tarek Elarabi/Examiner, Art Unit 3661